Citation Nr: 1225068	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection of right shoulder disability secondary to left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1993 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his right shoulder disability is due to compensating for his service-connected left shoulder disability.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).   

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states,

(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310(b).

The amendment is to be applied prospectively as it is more restrictive; it is for application in the present claim because it was filed March 2007.  

As regards whether the Veteran's right shoulder disability is aggravated by his left shoulder disability, there are currently conflicting medical opinions on this question.  A November 2006 statement by a private physician opined the Veteran's right shoulder disability "has been aggravated since he had to use his right arm more over the last year after his left shoulder was reconstructed a year ago."  A May 2007 VA examiner opined "there is no relation whatever to his right shoulder condition to be caused by or related to his left shoulder disability."  Neither the private physician, nor the VA examiner provided a medical rationale for their opinions, and therefore, they are inadequate.  

In addition, there appear to be outstanding private treatment records relating to the Veteran's right shoulder disability.  Specifically, the November 2006 statement by a private physician reported the Veteran underwent a right shoulder labral reconstruction for a labral tear at the anterior and posterior labrum, as well as at the superior labrum.  The May 2007 VA examination report also stated the Veteran had surgery on his right shoulder in November 2006.  Private treatment records also indicate the Veteran had a right shoulder strain in September 2004.  VA's duty to assist includes obtaining relevant VA and private treatment records when the existence and location of such records has been make known to VA.  38 U.S.C.A. § 5103A(b).  The Veteran should be requested to complete an authorization for his private medical records and informed he may authorize the release of such records or obtain them and submit them to VA himself.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for right shoulder disability.  Specifically, this should include the Veteran's right shoulder surgical records.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Schedule the Veteran for a VA examination that includes an opinion and medical rationale as to whether his right shoulder disability is caused or aggravated by his service-connected left shoulder disability.  

Specifically, the examiner should render an opinion, supported by medical rationale, as to whether the Veteran's right shoulder disability is at least as likely as not (i.e., 50 percent or greater probability) caused or aggravated by his service-connected left shoulder disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claim in light of any evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



